DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
Information Disclosure Statement
The information disclosure statement submitted on 9/17/2021 has been considered by the Examiner and made of record in the application file.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21, 22, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Ji (U.S. Patent Application Publication No. 2015/0156657 A1) (hereinafter Ji) in view of Moon et al. (U.S. Patent Application Publication No. 20170207845 A1) (hereinafter Moon) further in view of Seo et al. (U.S. Patent Application Publication No. 2019/0306847 A1) (hereinafter Seo).

Regarding claim 21, Ji discloses a terminal (Figure 1 and paragraph 0018 disclose a user 
a processor that measures radio quality by using reference signals transmitted by one base station using a plurality of transmitting beams, which include serving beams (Paragraph 0006 discloses a channel state indication reference signal (briefed as CSI-RS).  Figures 5A-5c and paragraphs 0069 and 0070 disclose a monitoring unit 50 is configured to monitor a CRS sent by a macro cell and a CRS sent by a RRH in a CoMP set, and a CSI-RS sent by the RRH in the CoMP set.  Figure 1 and paragraph 0018 disclose an architecture diagram of a CoMP system which the embodiments of the present disclosure is based on.  The coverage of a macro cell of a macro base station includes one or more RRHs, and the one or more RRHs may be connected to the macro base station via a transmission cable (e.g. optical fiber).  These RRHs are configured at an edge of the macro cell, in order to improve data transmission speed, cell edge throughput, and system throughput.  The macro base station may select one or more RRHs to serve a user terminal (such as to transmit data for a user terminal).  Under the CoMP system architecture, a CoMP set serving a user terminal includes one or more RRHs which serve the user terminal.  Paragraph 0024 discloses the user terminal monitors signal qualities of the CRS and the CSI-RS, if the signal quality of the CRS or the CSI-RS meets a requirement of in-synchronization or out-of-synchronization, a physical layer of the user terminal sends out-of-synchronization indication or in-synchronization indication to a RRC layer of the user terminal.  Paragraph 0030 discloses the physical layer of the user terminal calculates a signal-to-noise ratio of a reference signal (e.g., a CRS or a CSI-RS) once in every time length of a radio frame (e.g., the time length of a radio frame is 10 millisecond), where the signal-to-noise ratio may be a signal to interference plus noise ratio (briefed as SINR).  The physical layer of the user terminal obtains a plurality of the above mentioned reference signals (e.g., first 20 reference signals) once every certain period of 
a transceiver that transmits an indication related to beam failure in an upper layer in case where the radio quality measured by using reference signals transmitted using the serving beams satisfies a condition (Figure 5A and paragraph 0067 disclose a physical layer unit sends out-of-synchronization indication or in-synchronization indication to the RRC layer unit 51-2 of the judging unit 51 according to the CRS and the CSI-RS.  Paragraph 0024 discloses if the signal quality of the CRS or the CSI-RS meets a requirement of in-synchronization or out-of-synchronization, a physical layer of the user terminal sends out-of-synchronization indication or in-synchronization indication to a RRC layer of the user terminal.  Paragraph 0030 discloses the physical layer of the user terminal obtains a plurality of the above mentioned reference signals (e.g., first 20 reference signals) once every certain period of time (e.g., 200 millisecond) to acquire the SINR through a filtering way such as average filtering or mid-value filtering etc., and judges whether the signal-to-noise ratio is smaller than a threshold of out-of-synchronization (Qout), if yes, the physical layer of the user terminal reports out-of-synchronization indication (out-of-sync) to the RRC layer.  If the RRC layer of the user terminal receives the out-of-synchronization indication for successive N310 times (for the configuration of the value of N310, reference can be made to 3GPP TS 36.133), then a timer (e.g., T310) starts, and before the timer expires, if the RRC layer does not receive the in-synchronization indication for successive N311 times (for the configuration of the value of N311, reference can be made to 3GPP TS 36.133), the user terminal considers that a radio link failure occurs on this reference signal, and 
Ji does not explicitly disclose transmitting beams, which include candidate beams, wherein in case where the radio quality measured by using reference signals transmitted using the serving beams satisfies the condition, the processor selects, based on a reception power of the reference signals, a receiving beam corresponding to one of the candidate beams.
In analogous art, Moon discloses transmitting beams, which include candidate beams (Figure 1 and paragraphs 0081 and 0084 disclose if it is determined that the UE measures the BRS and then the beam pair in use and another beam pair provide higher signal strength or quality, the UE may also select other beam pairs to transmit and receive data.  It is assumed that the base station forms NBS beams and selects all or some of the NBS beams to communicate with the UE.  Further, it is assumed that the UE forms NUE beams and selects all or some of the NUE beams to communicate with the base station.  Therefore, a total of NBS*NUE beam pairs consisting of the base station's beam and the UE's beam are present between the base station and the UE and the UE may select the best beam pair in terms of the received signal strength only when all BRS received signal strengths for the NBS*NUE beam pairs need to be measured),
wherein in case where the radio quality measured by using reference signals transmitted using the serving beams satisfies the condition, the processor selects, based on a reception power of the reference signals, a receiving beam corresponding to one of the candidate beams (Figure 4 and paragraphs 0125, 0126, 0129, and 0131 disclose in operation S420, the UE may perform the beam measurement.  As described above, the base station may perform the beam sweeping to transmit the BRS and the UE may receive the BRS through the beam sweeping and measure the strength, the quality, or the like of the reference signal received through each beam pair.  If it is determined from the beam measurement result that the specific condition is satisfied, then in 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate measuring a BRS to determine whether a condition exists, and if so, measuring BRS on other beams and selecting another beam based on the measurements, as described in Moon, with recognizing beam failure based on reference signals, as described in Ji, because doing so is using a known technique to improve a similar method in the same way.  Combining measuring a BRS to determine whether a condition exists, and if so, measuring BRS on other beams and selecting another beam based on the measurements of Moon with recognizing beam failure based on reference signals of Ji was within the ordinary ability of one of ordinary skill in the art based on 
Ji, as modified by Moon, does not explicitly disclose wherein the reference signals comprise both a synchronization signal block and a channel state information reference signal.
In analogous art, Seo discloses wherein the reference signals comprise both a synchronization signal block and a channel state information reference signal (Paragraph 0099 discloses if the UE uses multiple RSs for the beam management, the UE may manage/report Tx-Rx beam pairs per RS.  For example, Tx-Rx beam pairs obtained by measuring a synchronization signal block and Tx-Rx beam pairs obtained by measuring a CSI-RS may be separately reported).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE measuring a synchronization signal block and a CSI-RS for reference signals, as described in Seo, with RRHs sending reference signals, as described in Ji, as modified by Moon, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE measuring a synchronization signal block and a CSI-RS for reference signals of Seo with RRHs sending reference signals of Ji, as modified by Moon, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Seo.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ji, Moon, and Seo to obtain the invention as specified in claim 21.

Regarding claim 22, as applied to claim 21 above, Ji, as modified by Moon and Seo, further discloses wherein the condition is that the radio quality is lower than a threshold 

Regarding claim 25, Ji discloses a method comprising:
measuring radio quality by using reference signals transmitted by one base station using a plurality of transmitting beams which include serving beams (Paragraph 0006 discloses a channel state indication reference signal (briefed as CSI-RS).  Figures 5A-5c and paragraphs 0069 and 0070 disclose a monitoring unit 50 is configured to monitor a CRS sent by a macro cell and a CRS sent by a RRH in a CoMP set, and a CSI-RS sent by the RRH in the CoMP set.  Figure 1 and paragraph 0018 disclose an architecture diagram of a CoMP system which the embodiments of the present disclosure is based on.  The coverage of a macro cell of a macro base station includes one or more RRHs, and the one or more RRHs may be connected to the macro base station via a transmission cable (e.g. optical fiber).  These RRHs are configured at an edge of the macro cell, in order to improve data transmission speed, cell edge throughput, and system throughput.  The macro base station may select one or more RRHs to serve a user terminal (such as to transmit data for a user terminal).  Under the CoMP system architecture, a CoMP set serving a user terminal includes one or more RRHs which serve the user terminal.  Paragraph 0024 discloses the user terminal monitors signal qualities of the CRS and the CSI-RS, if the signal quality of the CRS or the CSI-RS meets a requirement of in-synchronization or out-
transmitting an indication related to beam failure in an upper layer in case where the radio quality measured by using reference signals transmitted using the serving beams satisfies a condition (Figure 5A and paragraph 0067 disclose a physical layer unit sends out-of-synchronization indication or in-synchronization indication to the RRC layer unit 51-2 of the judging unit 51 according to the CRS and the CSI-RS.  Paragraph 0024 discloses if the signal quality of the CRS or the CSI-RS meets a requirement of in-synchronization or out-of-synchronization, a physical layer of the user terminal sends out-of-synchronization indication or in-synchronization indication to a RRC layer of the user terminal.  Paragraph 0030 discloses the physical layer of the user terminal obtains a plurality of the above mentioned reference signals (e.g., first 20 reference signals) once every certain period of time (e.g., 200 millisecond) to acquire the SINR through a filtering way such as average filtering or mid-value filtering etc., and judges whether the signal-to-noise ratio is smaller than a threshold of out-of-synchronization 
Ji does not explicitly disclose transmitting beams, which include candidate beams, wherein in case where the radio quality measured by using reference signals transmitted using the serving beams satisfies the condition selecting, based on a reception power of the reference signals, a receiving beam corresponding to one of the candidate beams.
In analogous art, Moon discloses transmitting beams, which include candidate beams (Figure 1 and paragraphs 0081 and 0084 disclose if it is determined that the UE measures the BRS and then the beam pair in use and another beam pair provide higher signal strength or quality, the UE may also select other beam pairs to transmit and receive data.  It is assumed that the base station forms NBS beams and selects all or some of the NBS beams to communicate with the UE.  Further, it is assumed that the UE forms NUE beams and selects all or some of the NUE beams to communicate with the base station.  Therefore, a total of NBS*NUE beam pairs consisting of the base station's beam and the UE's beam are present between the base station and the UE and the UE may select the best beam pair in terms of the received signal strength only when all BRS received signal strengths for the NBS*NUE beam pairs need to be measured),
wherein in case where the radio quality measured by using reference signals transmitted 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate 
Ji, as modified by Moon, does not explicitly disclose wherein the reference signals comprise both a synchronization signal block and a channel state information reference signal.
In analogous art, Seo discloses wherein the reference signals comprise both a synchronization signal block and a channel state information reference signal (Paragraph 0099 discloses if the UE uses multiple RSs for the beam management, the UE may manage/report Tx-Rx beam pairs per RS.  For example, Tx-Rx beam pairs obtained by measuring a synchronization signal block and Tx-Rx beam pairs obtained by measuring a CSI-RS may be separately reported).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE measuring a synchronization signal block and a CSI-RS for reference signals, as described in Seo, with RRHs sending reference signals, as described in Ji, as modified by Moon, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE measuring a synchronization signal block and a CSI-RS for reference signals of Seo with RRHs sending reference signals of Ji, as modified by Moon, was within the 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ji, Moon, and Seo to obtain the invention as specified in claim 25.

Regarding claim 27, Ji discloses a system comprising a base station and a terminal (Figure 1 and paragraph 0018 disclose the coverage of a macro cell of a macro base station includes one or more RRHs, and the one or more RRHs may be connected to the macro base station via a transmission cable (e.g. optical fiber).  These RRHs are configured at an edge of the macro cell, in order to improve data transmission speed, cell edge throughput and system throughput.  The macro base station may select one or more RRHs to serve a user terminal (such as to transmit data for a user terminal).  Applicant’s “base station” is interpreted to include Ji’s macro base station together with Ji’s RRHs), wherein:
the base station comprises:
a processor that controls transmission of reference signals used for measuring radio quality using a plurality of transmitting beams, which include serving beams (Paragraph 0077 discloses persons of ordinary skills in the art may understand that all or part of the steps of the methods according to embodiments of the present disclosure may be implemented by a program instructing relevant hardware, and the program may be stored in a computer readable storage medium.  Paragraph 0006 discloses a channel state indication reference signal (briefed as CSI-RS).  Figures 5A-5c and paragraphs 0069 and 0070 disclose a monitoring unit 50 is configured to monitor a CRS sent by a macro cell and a CRS sent by a RRH in a CoMP set, and a CSI-RS sent by the RRH in the CoMP set.  Figure 1 and paragraph 0018 disclose an 
the terminal comprises:
a processor that measures radio quality by using the reference signals transmitted by the base station (Paragraph 0006 discloses a channel state indication reference signal (briefed as CSI-RS).  Figures 5A-5c and paragraphs 0069 and 0070 disclose a monitoring unit 50 is 
a transceiver that transmits an indication related to beam failure in an upper layer in case where the radio quality measured by using reference signals transmitted using the serving 
Ji does not explicitly disclose transmitting beams, which include candidate beams, wherein in case where the radio quality measured by using reference signals transmitted using the serving beams satisfies the condition, the processor of the terminal selects, based on a reception power of the reference signals, a receiving beam corresponding to one of the candidate beams.
BS beams and selects all or some of the NBS beams to communicate with the UE.  Further, it is assumed that the UE forms NUE beams and selects all or some of the NUE beams to communicate with the base station.  Therefore, a total of NBS*NUE beam pairs consisting of the base station's beam and the UE's beam are present between the base station and the UE and the UE may select the best beam pair in terms of the received signal strength only when all BRS received signal strengths for the NBS*NUE beam pairs need to be measured),
wherein in case where the radio quality measured by using reference signals transmitted using the serving beams satisfies the condition, the processor of the terminal selects, based on a reception power of the reference signals, a receiving beam corresponding to one of the candidate beams (Figure 4 and paragraphs 0125, 0126, 0129, and 0131 disclose in operation S420, the UE may perform the beam measurement.  As described above, the base station may perform the beam sweeping to transmit the BRS and the UE may receive the BRS through the beam sweeping and measure the strength, the quality, or the like of the reference signal received through each beam pair.  If it is determined from the beam measurement result that the specific condition is satisfied, then in operation S430, the UE may request the base station to transmit the second BRS (special BRS).  For example, if it is determined from the beam measurement result that the direction of the UE is changed, the UE may request the base station to transmit the second BRS.  The UE may sweep the UE's beam for the second BRS transmitted by the base station to perform the beam measurement and select the beam pair.  In operation S450, the UE 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate measuring a BRS to determine whether a condition exists, and if so, measuring BRS on other beams and selecting another beam based on the measurements, as described in Moon, with recognizing beam failure based on reference signals, as described in Ji, because doing so is using a known technique to improve a similar method in the same way.  Combining measuring a BRS to determine whether a condition exists, and if so, measuring BRS on other beams and selecting another beam based on the measurements of Moon with recognizing beam failure based on reference signals of Ji was within the ordinary ability of one of ordinary skill in the art based on the teachings of Moon.
Ji, as modified by Moon, does not explicitly disclose wherein the reference signals comprise both a synchronization signal block and a channel state information reference signal.
In analogous art, Seo discloses wherein the reference signals comprise both a synchronization signal block and a channel state information reference signal (Paragraph 0099 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to incorporate a UE measuring a synchronization signal block and a CSI-RS for reference signals, as described in Seo, with RRHs sending reference signals, as described in Ji, as modified by Moon, because doing so is combining prior art elements according to known methods to yield predictable results.  Combining a UE measuring a synchronization signal block and a CSI-RS for reference signals of Seo with RRHs sending reference signals of Ji, as modified by Moon, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Seo.
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Ji, Moon, and Seo to obtain the invention as specified in claim 27.
Response to Arguments
Applicant’s arguments with respect to claims 21, 22, 25, and 27 have been considered but are moot in view of the new grounds of rejection.
Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to MARK G. PANNELL whose telephone number is (303) 297-4245.  The Examiner can normally be reached on Monday through Friday 8:00 am to 3:00 pm (Mountain Time).

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571) 272-7915.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.






/Mark G. Pannell/Examiner, Art Unit 2642